FILE COPY



                                     BILL OF COSTS

      TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                 No. 08-16-00319-CV

                  Appraisal Review Board of El Paso County, Texas

                                               v.

                             The Fountains at Farah, LP

        (No. 2016DTX0442 IN 327TH DISTRICT COURT OF EL PASO COUNTY)


Type of Fee            Charges        Paid          By
MOTION FEE                  $10.00    E-PAID        VIRGINIA RUST
MOTION FEE                  $10.00    E-PAID        ADMIN DESK
MOTION FEE                  $10.00    E-PAID        ADMIN DESK
SUPP CLERK'S RECORD         $26.50    UNKNOWN
MOTION FEE                  $10.00    E-PAID        VIRGINIA RUST
MOTION FEE                  $10.00    E-PAID        VIRGINIA RUST
SUPP CLERK'S RECORD         $33.50    UNKNOWN
MOTION FEE                  $10.00    E-PAID        ADMIN DESK
REPORTER'S RECORD          $436.50    UNKNOWN       APPELLANT APPRAISAL REV BOARD OF EP CTY, TEXAS
CLERK'S RECORD              $58.50    UNKNOWN
FILING                     $205.00    E-PAID        ADMIN DESK

    Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

  Court costs in this cause shall be paid as per the Judgment issued by this Court.

         I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
  THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
  correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
  DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
  styled cause, as the same appears of record in this office.

                                             IN TESTIMONY WHEREOF, witness my hand
                                             and the Seal of the COURT OF APPEALS for
                                             the Eighth District of Texas, this 5/23/18.


                                             Denise Pacheco, Clerk